Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 20, 2018

The Court of Appeals hereby passes the following order:

A18I0222. IN YOUR DREAMS FARM INC., et al. v. RAISIN’S RANCH, LLC.

      Raisin’s Ranch LLC filed an action against In Your Dreams Farm, Inc., Anita

J. Ryan, and Eurimports Equestrial, LLC seeking a declaratory judgment that a

purported easement located on its property and adjacent to two parcels of property

owned by Ryan is not valid and never existed. The parties filed cross-motions for

summary judgment, seeking a ruling as a matter of law on the validity of the

easement. The trial court granted Raisin’s Ranch LLC’s motion and denied that of

the defendants, concluding that no valid, express easement was created, expressly

stating that the defendants’ motion was denied for the same reasons it granted Raisin

Ranch’s motion. The defendants seek interlocutory review of this ruling.

      Under OCGA § 9-11-56 (h), the grant of summary judgment on any issue or

as to any party is reviewable by direct appeal. See City of Demorest v. Town of Mt.

Airy, 282 Ga. 653, 654 n.1 (653 SE2d 43) (2007); Whiddon v. Stargell, 192 Ga. App.

826, 827-828 (386 SE2d 884) (1989). We will grant a timely application for

interlocutory appeal if the order complained of is directly appealable and the

applicant has not already filed a timely notice of appeal. See Spivey v. Hembree, 268

Ga. App. 485, 486 n.1 (602 SE2d 246) (2004). Accordingly, this interlocutory
application is hereby GRANTED. Defendants shall have ten days from the date of

this order to file a notice of appeal in the trial court. If they have already filed a timely

notice of appeal from the order at issue here, they need not file a second notice. The

clerk of the trial court is directed to include a copy of this order in the record

transmitted to the Court of Appeals.




                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           06/20/2018
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.